Citation Nr: 0530630	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a left eye disorder, 
including decreased visual acuity.  

2.	Entitlement to service connection for a disability 
manifested by impaired balance.  

3.	Entitlement to service connection for a left knee 
disorder.  

4.	Entitlement to service connection for a right ankle 
disorder.  

5.	Entitlement to service connection for a left elbow 
disorder.  

6.	Entitlement to service connection for tinea pedis.  

7.	Whether new and material evidence as been received to 
reopen a claim for service connection for the residuals of a 
splenectomy, as a result of hereditary spherocytosis.  

8.	Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.  

9.	Entitlement to an increased rating for nerve damage over 
the left eyebrow, currently evaluated as 10 percent 
disabling.  

10.	Entitlement to an increased 
rating for right patellofemoral syndrome, currently evaluated 
as 10 percent disabling.  

11.	Entitlement to an increased 
(compensable) rating for a left ankle disorder.  

12.	Entitlement to an increased 
(compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1980 
and from October 1981 to February 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Several issues, including service connection for left knee, 
right ankle, and left knee disorders; review of service 
connection for the residuals of a splenectomy on a de novo 
basis; and increased evaluation for headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

These are the only issues currently before the Board.  To the 
extent other issues on file are undergoing development or 
argument; they are not fully developed for appellate review.


FINDINGS OF FACT

1.	A left eye disorder, including deceased visual acuity, is 
not currently demonstrated.  

2.	A disability manifested by impaired balance is not 
currently demonstrated.  

3.	Tinea pedis was first manifested during service.  

4.	Service connection for the residuals of a splenectomy was 
denied by the RO in a May 1990 rating action.  The veteran 
was notified of this action and of his appellate rights, but 
failed to file a timely appeal.

5.	Since the May 1990 decision denying service connection for 
the residuals of a splenectomy, the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.	The veteran's trigeminal nerve paralysis is manifested by 
an area of hyperaesthesia, with possible involvement of the 
lacrimal division of the nerve causing excessive watering of 
the eye and is productive of no more than moderate incomplete 
paralysis.  

7.	The veteran's hearing acuity is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 45 
decibels in the right ear and 55 decibels in the left ear, 
with speech recognition ability 84 percent correct in the 
right ear and 68 percent correct in the left ear.  

8.	The veteran's right knee disorder is manifested by range 
of motion from -5 degrees extension to 118 degrees flexion, 
complaints of giving way and catching, and pain and 
tenderness in the patella.  

9.	The veteran's left ankle disorder is manifested by 
limitation of dorsiflexion to 10 degrees and limitation of 
plantar flexion to 30 degrees.  


CONCLUSIONS OF LAW

1.	A left eye disorder, including deceased visual acuity, was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.	A disability manifested by impaired balance was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.	Tinea pedis was incurred during service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.	The additional evidence submitted subsequent to the May 
1990 decision of the RO, which denied service connection for 
the residuals of a splenectomy, is new and material; thus, 
the claim for service connection for this disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

5.	The criteria for a rating in excess of 10 percent for 
nerve injury over the left eyebrow have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2005).  

6.	The criteria for a rating of 10 percent for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6101 (2005).  

7.	The criteria for a combined rating of 20 percent for a 
right knee disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5260 (2005).  

8.	The criteria for a rating of 10 percent for the residuals 
of a left ankle sprain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in December 2001 and July 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, 
there is no allegation from the appellant or his 
representative that there is any evidence to obtain. 

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for a left eye 
disorder, which he has characterized as blurred vision.  He 
believes that this is associated with the trauma sustained 
over the left eye during service, and for which service 
connection has been established.  Review of the service 
medical records shows that, in April 1980, at the time the 
veteran sustained the laceration injury over his left 
eyebrow, the veteran was seen for complaints of having had 
trouble seeing, with blurred vision and constant watering of 
the eyes.  Examination of the left eye showed visual acuity 
to be 20/20.  No assessment of an eye disorder was noted.  On 
examination for separation from service in 1989 and on VA 
compensation examination performed in March 2000, visual 
acuity in the left eye was noted to be 20/20.  No abnormality 
of the left eye was noted.  

For service connection for a claimed disability, the disorder 
must be currently manifested.  While the veteran had some 
complaints of blurred vision shortly after his injury in 
1980, he has not exhibited any symptoms since that time and 
there is no medical evidence of current pathology.  Under 
these circumstances, service connection is denied.  

The veteran is also seeking service connection for a 
disability manifested by impaired balance.  He asserts that 
this disorder is related to the bilateral hearing loss for 
which service connection has been established.  Review of the 
record fails to show that he has exhibited an impaired 
balance disorder either in service or thereafter.  As this 
disorder is not demonstrated in the clinical record, service 
connection must be denied.  

Regarding the veteran's claim for service connection for 
tinea pedis, review of the service medical records shows that 
in November 1977, the veteran was treated for what was 
described as an advanced case of athletes feet.  While no 
further complaints of tinea pedis are noted in the service 
medical records, on examination by VA in March 2000, the 
examiner noted chronic foot fungus since service.  As there 
is documentation of the disorder during service and a medical 
opinion relating the current disability to service, service 
connection for tinea pedis is warranted.  

New and Material Evidence

Service connection for the residuals of a splenectomy for 
hereditary spherocytosis was previously denied by the RO in a 
May 1990 rating decision.  The veteran did not appeal this 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noted that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  The regulatory changes apply to claims 
filed on or after August 29, 2001 and are not applicable in 
the present case.

Evidence of record at the time of the 1990 RO decision 
included the service medical records that showed that the 
veteran underwent a splenectomy in October 1982 for treatment 
of hereditary spherocytosis.  Service connection was denied 
for the residuals of this surgery because it was found that 
the disability was congential in nature.  Congenital or 
developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  

Evidence received in support of the veteran's application to 
reopen his claim includes a report from a private physician 
to whom the veteran was referred by VA, dated in July 2004.  
At that time, it was noted that the veteran probably had 
irritable bowel syndrome (IBS), although additional testing 
was needed to confirm the diagnosis.  The physician went on 
to state that if the veteran had IBS, the splenectomy may 
have been an aggravating factor.  For the purpose of 
determining whether evidence is new and material to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
finds the July 2004 examination report constitutes new and 
material evidence such that the claim may be reopened.  

Increased Ratings

The veteran is claiming an increased evaluation for several of 
his service-connected disorders, including nerve damage over 
his left eyebrow, a left ankle disorder, right patellofemoral 
joint syndrome, and bilateral hearing loss.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The board 
will evaluate each disability in turn.  

Service connection for nerve damage over the left eyebrow was 
granted by rating decision of the RO in 1981.  The current 10 
percent evaluation was assigned in a May 1990 rating 
decision.  It is noted that this evaluation is separate and 
distinct from the 10 percent evaluation that has been awarded 
for a scar of over the left eyebrow, which is not part of the 
current appeal.  Examination for VA in August 1989 showed 
that the veteran had an area of hyperaesthesia to pin prick 
and light touch sensation over the inferior half of the left 
forehead.  There was no other localized tenderness to 
palpation over the cranium and cranial nerves were normal.  

An examination was conducted by VA in March 2000.  At that 
time, cranial nerves were generally noted to be normal except 
for an area of sensory hyperesthesia over the left eyebrow.  
This measured 4 by 6 cm in area.  Reflexes and peripheral 
reactions were normal.  An examination performed by a private 
physician in March 2001 shows that the veteran has a 
hyperaesthetic area over his left brow that extended for a 
significant portion of the forehead, an area measuring 4 by 4 
cm.  It was additionally noted that there was left eye 
watering, which indicated involvement of other branches of 
the trigeminal nerve, the lacrimal division of the ophthalmic 
nerve.  This indicated a de facto trigeminal neuralgia.  The 
examiner noted that the veteran's headache disorder (which is 
to be the subject of the remand portion of this decision) was 
probably related to this neuralgia and that a 30 percent 
disability rating should be assigned.  

For moderate incomplete paralysis of the trigeminal nerve, a 
10 percent evaluation is warranted; a 30 percent rating 
requires severe incomplete paralysis.  It is noted that this 
is dependent upon the relative degree of sensory 
manifestation or motor loss.  38 C.F.R. § 4.124a, Code 8205.  

The veteran's trigeminal nerve paralysis is manifested by an 
area of hyperaesthesia, with possible involvement of the 
lacrimal division of the nerve causing excessive watering of 
the eye.  While this is a fairly large area measuring at 
least 4 by 4 cm, it is not productive of severe incomplete 
paralysis.  There is no indicated motor loss of eye or 
forehead movement so that the majority of the symptoms appear 
to be sensory only.  Under these circumstances, a rating in 
excess of the assigned 10 percent is not warranted.  

The veteran is claiming an increased evaluation for his 
service connected bilateral hearing loss.  It is noted that 
service connection for hearing loss of the left ear was 
granted by rating decision dated in July 1981.  Service 
connection for bilateral hearing loss was established in May 
1990.  The noncompensable evaluation has always been in 
effect.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the purtone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in September 1989.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
10
20
65
70
Left ear
15
45
65
70

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 41 
decibels in the right ear and 49 decibels in the left ear.  
Speech recognition ability was not provided on this 
examination report 

An audiometric evaluation was conducted for compensation 
purposes for the VA in March 2000.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
15
30
65
65
Left ear
20
40
70
70

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 44 
decibels in the right ear and 50 decibels in the left ear.  
Speech recognition ability was again not provided.  

An audiometric evaluation was conducted for by a private 
audiologist in March 2001.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
30
65
65
Left ear
20
55
70
75

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 45 
decibels in the right ear and 55 decibels in the left ear.  
Speech recognition ability was 84 percent correct in the right 
ear and 68 percent correct in the left ear.  This equates to 
level II hearing in the right ear and level V hearing in the 
left ear.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 10 
percent evaluation is warranted for the veteran's bilateral 
hearing loss. 

Service connection for the veteran's right knee disorder and 
for the residuals of a left ankle sprain was granted by rating 
decision of the RO in May 1990.  Noncompensable evaluations 
were assigned at that time.  The rating for the right knee 
disorder was increased to 10 percent by rating decision in 
April 2000.  The evaluation for the ankle disorder remained 
noncompensable.  

An examination was conducted by VA in March 2000.  At that 
time, crepitus of both knees was reported.  The examiner 
stated that the range of motion of the knees was reduced to 90 
percent of normal and the ankles were reportedly likewise.  
The diagnosis was osteoarthritis of the knees and ankles.  

An examination was conducted for VA in July 2004.  At that 
time, the veteran complained of knee pain that was worse on 
the right.  This was associated with a mechanical symptoms of 
catching and giving way, without any specific locking.  He 
also described subjective functional instability in the 
ankles, with the left being worse than the right.  He did 
range of motion exercises in bed to free up his ankles prior 
to getting up each morning.  Examination of the knees showed 
range of motion of the right knee to be -5 degrees extension  
to 118 degrees flexion.  There was associated hamstring 
inflexibility with theta angle of - 20 degrees in the right 
leg.  There was no evidence of effusion in the knee, but 
there was tenderness in the right knee on the lateral side 
near the joint line.  There was no evidence of ligamentous 
laxity.  McMurray' s test caused pain on the lateral side of 
the right knee.  There was tenderness over the right lateral 
facet of the patella and a positive apprehension test with 
the right patella associated with bilateral tightness of the 
lateral retinaculum.  Examination of the left ankle revealed 
dorsiflexion of 10 degrees, with the knee straight and of 12 
degrees with the knee bent.  Plantar flexion was to 30 
degrees.  There was associated evidence of mild weakness on 
resistence testing with peroneal muscles and tibialis 
posterior.  There was no evidence of swelling in the ankle.  
The diagnoses were bilateral patello-femoral joint 
dysfunction and ankle pain and subjective instability.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Regarding the veteran's right knee disability, it is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and the recurrent instability 
of the patella.  In cases where there are distinct 
disabilities caused from arthritis of the knee, for which the 
veteran has been diagnosed, as well as other impairment of 
the knee, separate evaluations may be assigned.  See 
VAOPGCPREC 23-97.  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, Code 
5257) a separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  In the instant case, the 
veteran has limitation of motion of the knee that is 
noncompensable under the applicable diagnostic codes.  
Therefore a 10 percent rating is warranted for this 
limitation.  In addition, he has complaints of catching and 
giving way, with objective evidence of tenderness in the 
patella.  Under these circumstances, a 20 percent combined 
evaluation is warranted for the veteran's right knee 
disorder.  A the criteria for a rating in excess of this 
combined evaluation have not been demonstrated.  

Regarding the veteran's left ankle disability.  It is noted 
that a 10 percent evaluation is warranted for moderate 
limitation of motion of the ankle.  A 20 percent rating 
requires marked limitation of motion.  38 C.F.R. § 4.71a, 
Code 5271.  Review of the record shows that the veteran does 
have some limitation of both dorsiflexion and plantar flexion 
in the left ankle.  Under these circumstances the board finds 
this to be moderate, but not marked, in nature such that a 10 
percent rating may be assigned.  


ORDER

Service connection for a disability of the left eye is 
denied.  

Service connection for a disability manifested by impaired 
balance is denied.  

Service connection for tinea pedis is allowed.  

An application to reopen a claim for service connection for 
the residuals of a splenectomy, as a result of hereditary 
spherocytosis, is allowed.  

A rating in excess of 10 percent for nerve damage over the 
left eyebrow is denied.  

A rating of 10 percent for bilateral hearing loss is granted 
subject to the controlling regulations governing the payment 
of monetary benefits.  

A combined evaluation of 20 percent for a right knee disorder 
is granted, subject to the controlling regulations governing 
the payment of monetary benefits.  

A 10 percent rating for the residuals of a left ankle sprain 
is granted, subject to the controlling regulations governing 
the payment of monetary benefits.  


REMAND

Of the remaining issues on appeal, it is noted that the 
service medical records show that the veteran had complaints 
of left knee, right ankle and left elbow pain while on active 
duty.  As he now as additional complaints involving these 
joints, it is deemed appropriate to ascertain whether a 
probable relationship exists.  Additionally, it is not found 
that the veteran's headache disorder has not been properly 
evaluated in terms of the rating criteria as to permit 
appellate adjudication.  

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain the 
current nature of his left knee, right ankle 
and left elbow disorders.  All indicated 
studies should be performed.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely as 
not (probability 50 percent or greater) that 
the current disorders are related to the 
complaints noted during service.  The claims 
folder should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  The veteran should be scheduled for a 
neurologic evaluation to ascertain the 
precise nature and extent of his headache 
disorder.  The examiner should be requested 
to render an opinion regarding whether the 
veteran suffers from characteristic 
prostrating attacks that may be considered 
analogous to migraine.  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  Thereafter, the RO should readjudicate 
the remanded issues on appeal including de 
novo review of service connection for the 
residuals of a splenectomy.  If an 
examination is needed to ascertain the 
residuals, to include whether there is IBS 
related to this disorder, such examination 
should be conducted.   If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


